Title: From James Madison to William Payne, 11 January 1804 (Abstract)
From: Madison, James
To: Payne, William


11 January 1804, Department of State. “As the laws of the last session requiring that deeds for Georgia lands of a description to be recorded in this Department should have been presented for that purpose previously to the 1st. inst. allows of no descretion to admit them afterwards, I have the honor to return the one you enclosed to me a few days ago, and to inform you that it is excluded by the limitation.”
 

   
   Letterbook copy (DNA: RG 59, DL, vol. 14). 1 p.



   
   Section 8 of the 3 Mar. 1803 “Act regulating the grants of land, and providing for the disposal of the lands of the United States, south of the state of Tennessee” allotted lands for unconfirmed claims in the disputed Georgia Yazoo territory provided they “shall have, on or before the first day of January next, been exhibited by the claimants to the Secretary of State, and recorded in books to be kept in his office” (U.S. Statutes at LargeThe Public Statutes at Large of the United States of America … (17 vols.; Boston, 1848–73)., 2:232–33).


